EvaNS, J.
Lela Lewis was tried and convicted, in the city court of Tifton, of the offense of disturbing a congregation of persons assembled for divine worship at a certain church in the 1314-th district, G-. M., of Berrien county. The evidence disclosed that Shiloh church, the place where the crime was alleged to have been committed, “was a colored church in the edge of Tifton, in Berrien county, about a half a mile from court-room”. where the trial was being conducted. She carried the case by certiorari to the superior court, and the judgment of the city court of Tifton' was upheld and a new trial was refused. She sued out a writ of error to this court, assigning as error the refusal to sustain her certiorari. The case was submitted by brief, and the only question argued by counsel for the plaintiff in error was the sufficiency of the proof of venue.
The city court of Tifton was established in 1902 (Acts of 1902, p. 114), and was given jurisdiction, civil and criminal, in and over the city of Tifton and all that portion of Berrien county lying in the 1314th district, G. M., of that county. The testimony established that the disturbance occurred at a church located “in the edge of Tifton.” This was a sufficient designation that the church was included within the limits of the city of Tifton; and therefore the act complained of was within the jurisdiction of the court. There was no error in overruling the petition for certiorari.

Judgment affirmed.


All the Justices concur.